     Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 1 of 61 Page ID #1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

ROBERT HENDERSON and                                      )
KAY HENDERSON, husband and wife                           )
                                                          )
Plaintiffs,                                               )
                                                          )
v.                                                        )        Case No. 3:21-pq-636
                                                          )
SYNGENTA CROP PROTECTION LLC,                             )        COMPLAINT
SYNGENTA AG, and                                          )        JURY TRIAL DEMANDED
CHEVRON U.S.A., INC.,                                     )
                                                          )
Defendants.                                               )
                                                          )

                                         CIVIL COMPLAINT

        Plaintiffs Robert Henderson and Kay Henderson, by and through their undersigned counsel,

hereby file this Complaint against Defendants SYNGENTA CROP PROTECTION LLC,

SYNGENTA AG, and CHEVRON U.S.A. INC directly into MDL No. 3004 in the United States

District Court for the Southern District of Illinois. Plaintiffs file this Complaint as permitted by Case

Management Order No. 1 (Doc. #16) entered by this Court on June 10, 2021, and allege as follows:


                                   I.      NATURE OF THE CASE

        1.        Paraquat is a synthetic chemical compound 1 that since the mid-1960s has been

developed, registered, manufactured, distributed, sold for use, and used as an active ingredient in

herbicide products (“paraquat”) developed, registered, formulated, distributed, and sold for use in

the United States, including the State of New York.

        2.        Defendants are companies and successors-in-interest to companies that



1
       Paraquat dichloride (EPA Pesticide Chemical Code 061601) or paraquat methosulfate (EPA Pesticide
Chemical Code 061602).
    Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 2 of 61 Page ID #2




manufactured, distributed, and sold paraquat for use in New York, acted in concert with others who

manufactured, distributed, and sold paraquat for use in New York, sold and used paraquat in New

York, or owned property in New York where paraquat was used.

        3.         Plaintiff Robert Henderson purchased and used in New York ICI-Chevron paraquat

products and/or ICI-Syngenta paraquat products (collectively “Defendants’ paraquat products” or

“paraquat”).

        4.         Plaintiff Robert Henderson used Defendants’ paraquat products regularly and

frequently over a period of many years.

        5.         Plaintiff Robert Henderson suffers from Parkinson’s disease caused by many years

of regular, frequent, prolonged exposure to paraquat from Defendants’ paraquat products. Plaintiff

Kay Henderson has suffered losses of the services and consortium of Plaintiff Robert Henderson as

a result of his illness.

        6.         Plaintiffs bring this suit against Defendants to recover damages for personal

injuries and other damages alleged herein resulting from Plaintiff Robert Henderson’s exposure to

paraquat over many years while working on his farm in New York.

                                                II.     PARTIES

         A. Plaintiffs

        7.       Plaintiff Robert Henderson is a citizen and resident of the State of New York and

who has at all relevant times has resided in Penn Yan, New York (located in Yates County) who

suffers from Parkinson’s disease (“PD”) caused by exposure to paraquat 2 within the State of New

York.



2
       Unless the context indicates otherwise, references in this complaint to “paraquat” include the chemical
compound paraquat dichloride and formulated herbicide products containing paraquat dichloride as an active ingredient.




                                                          2
   Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 3 of 61 Page ID #3




       8.      Plaintiff Kay Henderson is a citizen and resident of the State of New York and who

has at all relevant times has resided in Penn Yan, New York (located in Yates County) and has been

the lawful spouse of Plaintiff Robert Henderson continuously since 1986.

        B. Defendants

       9.      Defendant Syngenta Crop Protection LLC (“SCPLLC”) is a Delaware company with

its principal place of business in Greensboro, North Carolina. SCPLLC is a wholly owned subsidiary

of Defendant Syngenta AG.

       10.     Defendant Syngenta AG (“SAG”) is a foreign corporation with its principal place of

business in Basel, Switzerland.

       11.     Defendant Chevron U.S.A., Inc. (“CUSA”) is a Pennsylvania corporation with its

principal place of business in San Ramon, California.

                              III.   JURISDICTION AND VENUE

       12.     This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332

because there is complete diversity of the Plaintiff and the defendants and the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

       13.     This Court has personal jurisdiction over each defendant because a state court in the

State of New York would have such jurisdiction under NY CPLR. § 302.

       14.     Venue is proper in this district under 28 U.S.C. §1391(b) because a substantial part

of the events or omissions giving rise to the claim occurred in this district in that Plaintiff’ claims

and injuries arise from Plaintiff Robert Henderson’s exposure to and use of paraquat in this district,

which was distributed and sold for use in this district, actually purchased or purchased for use in

this district, and being used in this district when the exposures causing Plaintiff’s injuries and

damages occurred.




                                                  3
   Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 4 of 61 Page ID #4




       15.     The Federal District Court in which Plaintiffs would have filed this action in the

absence of direct filing permitted by CMO #1 (Doc. #11) is the Western District of New York

(Transferee District Court).

      IV.    FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        A. Defendants and their predecessors.
              1. Syngenta Crop Protection LLC and Syngenta AG

       16.     In 1926, four British chemical companies merged to create the British company that

then was known as Imperial Chemical Industries Ltd. and ultimately was known as Imperial

Chemical Industries PLC (“ICI”).

       17.     In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary organized

under the laws of the State of Delaware, which at various times was known as Atlas Chemical

Industries Inc., ICI North America Inc., ICI America Inc., and ICI United States Inc., and ultimately

was known as ICI Americas Inc. (collectively “ICI Americas”).

       18.     In or about 1992, ICI merged its pharmaceuticals, agrochemicals, and specialty

chemicals businesses, including the agrochemicals business it had operated at one time through a

wholly owned British subsidiary known as Plant Protection Ltd. and later as a division within ICI,

into a wholly owned British subsidiary known as ICI Bioscience Ltd.

       19.     In 1993, ICI demerged its pharmaceuticals, agrochemicals, and specialty chemicals

businesses, from which it created the Zeneca Group, with the British company Zeneca Group PLC

as its ultimate parent company.

       20.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Bioscience Ltd.

was demerged from ICI and merged into, renamed, or continued its business under the same or

similar ownership and management as Zeneca Ltd., a wholly owned British subsidiary of




                                                 4
   Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 5 of 61 Page ID #5




Zeneca Group PLC.

       21.     Before ICI’s demerger and creation of the Zeneca Group, ICI had a Central

Toxicology Laboratory that performed and hired others to perform health and safety studies that

were submitted to the U.S. Department of Agriculture (“USDA”) and the U.S. Environmental

Protection Agency (“EPA”) to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       22.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI’s Central

Toxicology Laboratory became Zeneca Ltd.’s Central Toxicology Laboratory.

       23.     After ICI’s demerger and creation of the Zeneca Group, Zeneca Ltd.’s Central

Toxicology Laboratory continued to perform and hire others to perform health and safety studies

that were submitted to EPA to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       24.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Americas was

demerged from ICI and merged into, renamed, or continued its business under the same or similar

ownership and management as Zeneca, Inc. (“Zeneca”), a wholly owned subsidiary of Zeneca

Group PLC organized under the laws of the State of Delaware.

       25.     In 1996, the Swiss pharmaceutical and chemical companies Ciba-Geigy Ltd. and

Sandoz AG merged to create the Novartis Group, with the Swiss company Novartis AG as the

ultimate parent company.

       26.     As a result of the merger that created the Novartis Group, Ciba-Geigy Corporation,

a wholly owned subsidiary of Ciba-Geigy Ltd. organized under the laws of the State of New York,

was merged into or continued its business under the same or similar ownership and management

as Novartis Crop Protection, Inc. (“NCPI”), a wholly owned subsidiary of Novartis AG organized




                                                5
   Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 6 of 61 Page ID #6




under the laws of the State of Delaware.

       27.     In 1999, the Swedish pharmaceutical company Astra AB merged with Zeneca Group

PLC to create the British company AstraZeneca PLC, of which Zeneca Ltd. and Zeneca were wholly

owned subsidiaries.

       28.     In 2000, Novartis AG and AstraZeneca PLC spun off and merged the Novartis

Group’s crop protection and seeds businesses and AstraZeneca’s agrochemicals business to create

the Syngenta Group, a global group of companies focused solely on agribusiness, with Defendant

Syngenta AG (“SAG”) as the ultimate parent company.

       29.     As a result of the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, Zeneca Ltd. was merged into, renamed, or continued its business under the same or similar

ownership and management as Syngenta Ltd., a wholly owned British subsidiary of SAG.

       30.     As a result of the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, Zeneca Ltd.’s Central Toxicology Laboratory became Syngenta Ltd.’s Central Toxicology

Laboratory.

       31.     Since the Novartis/AstraZeneca spinoff and merger that created the Syngenta Group,

Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and hire others to perform

health and safety studies for submission to the EPA to secure and maintain the registration of

paraquat and other pesticides for use in the United States.

       32.     As a result of the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, NCPI and Zeneca were merged into and renamed, or continued to do their business under

the same or similar ownership and management, as Syngenta Crop Protection, Inc. (“SCPI”), a

wholly owned subsidiary of SAG organized under the laws of the State of Delaware.

       33.     In 2010, SCPI was converted into Defendant Syngenta Crop Protection LLC




                                                  6
  Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 7 of 61 Page ID #7




(“SCPLLC”), a wholly owned subsidiary of SAG organized and existing under the laws of the State

of Delaware with its principal place of business in Greensboro, North Carolina.

       34.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Novartis AG.

       35.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor AstraZeneca PLC.

       36.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Zeneca Group PLC.

       37.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Imperial Chemical Industries PLC, previously known as Imperial Chemical Industries

Ltd.

       38.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor ICI Bioscience Ltd.

       39.     SAG is a successor in interest to the crop-protection business of its corporate

predecessor Plant Protection Ltd.

       40.     SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor SCPI.

       41.     SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor NCPI.

       42.     SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor Ciba-Geigy Corporation.

       43.     SCPLLC is a successor in interest to the crop-protection business of its corporate

predecessor Zeneca Inc.




                                                 7
   Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 8 of 61 Page ID #8




       44.     SCPLLC is a successor by merger or continuation of business to its corporate

predecessor ICI Americas Inc., previously known as Atlas Chemical Industries Inc., ICI North

America Inc., ICI America Inc., and ICI United States Inc.

       45.     SCPLLC is registered to do business in the State of New York, with its registered

office in Yates County, New York.

       46.     SCPLLC does substantial business in the State of New York, including Yates

County, New York, including the following:

               a.   markets, advertises, distributes, sells, and delivers paraquat and other pesticides
                    to distributors, dealers, applicators, and farmers in the State of New York,
                    including Yates County, New York;

               b.   secures and maintains the registration of paraquat and other pesticides with the
                    EPA and the New York Department of Agriculture to enable itself and others to
                    manufacture, distribute, sell, and use these products in the State of New York,
                    including Yates County, New York; and

               c.   performs, hires others to perform, and funds or otherwise sponsors or otherwise
                    funds the testing of pesticides in the State of New York, including Yates County,
                    New York.

       47.     SAG is a foreign corporation organized and existing under the laws of Switzerland,

with its principal place of business in Basel, Switzerland.

       48.     SAG is a holding company that owns stock or other ownership interests, either

directly or indirectly, in other Syngenta Group companies, including SCPLLC.

       49.     SAG is a management holding company.

       50.     Syngenta Crop Protection AG (“SCPAG”), a Swiss corporation with its principal

place of business in Basel, Switzerland, is one of SAG’s direct, wholly owned subsidiaries.

       51.     SCPAG employs the global operational managers of production, distribution, and

marketing for the Syngenta Group’s Crop Protection (“CP”) and Seeds Divisions.




                                                   8
   Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 9 of 61 Page ID #9




         52.    The Syngenta Group’s CP and Seeds Divisions are the business units through which

SAG manages its CP and Seeds product lines.

         53.    The Syngenta Group’s CP and Seeds Divisions are not and have never been

corporations or other legal entities.

         54.    SCP AG directly and wholly owns Syngenta International AG (“SIAG”).

         55.    SIAG is the “nerve center” through which SAG manages the entire Syngenta

Group.

         56.    SIAG employs the “Heads” of the Syngenta Group’s CP and Seeds Divisions.

         57.    SIAG also employs the “Heads” and senior staff of various global functions of the

Syngenta Group, including Human Resources, Corporate Affairs, Global Operations, Research and

Development, Legal and Taxes, and Finance.

         58.    Virtually all of the Syngenta Group’s global “Heads” and their senior staff are

housed in the same office space in Basel, Switzerland.

         59.    SAG is the indirect parent of SCPLLC through multiple layers of corporate

ownership:

               a. SAG directly and wholly owns Syngenta Participations AG;

               b. Syngenta Participations AG directly and wholly owns Seeds JV C.V.;

               c. Seeds JV C.V. directly and wholly owns Syngenta Corporation;

               d. Syngenta Corporation directly and wholly owns Syngenta Seeds, LLC; and

               e. Syngenta Seeds, LLC directly and wholly owns SCPLLC.

         60.    Before SCPI was converted to SCPLLC, it was incorporated in Delaware, had its

principal place of business in North Carolina, and had its own board of directors.

         61.    SCPI’s sales accounted for more than 47% of the sales for the entire Syngenta




                                                 9
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 10 of 61 Page ID #10




Group in 2019.

       62.     SAG has purposefully organized the Syngenta Group, including SCPLLC, in such a

way as to attempt to evade the authority of courts in jurisdictions in which it does substantial

business.

       63.     Although the formal legal structure of the Syngenta Group is designed to suggest

otherwise, SAG in fact exercises an unusually high degree of control over its country-specific

business units, including SCPLLC, through a “matrix management’’ system of functional reporting

to global “Product Heads” in charge of the Syngenta Group’s unincorporated Crop Protection and

Seeds Divisions, and to global “Functional Heads” in charge of human resources, corporate affairs,

global operations, research and development, legal and taxes, and finance.

       64.     The lines of authority and control within the Syngenta Group do not follow its formal

legal structure, but instead follow this global “functional” management structure.

       65.     SAG controls the actions of its far-flung subsidiaries, including SCPLLC, through

this global “functional” management structure.

       66.     SAG’s board of directors has established a Syngenta Executive Committee (“SEC”),

which is responsible for the active leadership and the operative management of the Syngenta Group,

including SPLLC.

       67.     The SEC consists of the CEO and various global Heads, which currently are:

               a. The Chief Executive Officer;

               b. Group General Counsel;

               c. The President of Global Crop Protection;

               d. The Chief Financial Officer;

               e. The President of Global Seeds; and




                                                 10
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 11 of 61 Page ID #11




               f.   The Head of Human Resources.

       68.     SIAG employs all of the members of the Executive Committee.

       69.     Global Syngenta Group corporate policies require SAG subsidiaries, including

SPLLC, to operate under the direction and control of the SEC and other unincorporated global

management teams.

       70.     SAG’s board of directors meets five to six times a year.

       71.     In contrast, SCPI’s board of directors rarely met, either in person or by telephone,

and met only a handful of times over the last decade before SCPI became SCPLLC.

       72.     Most, if not all, of the SCPI board’s formal actions, including selecting and removing

SCPI officers, were taken by unanimous written consent pursuant to directions from the SEC or

other Syngenta Group global or regional managers that were delivered via e-mail to SCPI board

members.

       73.     Since SCPI became SCPLLC, decisions that are nominally made by the board or

managers of SCPLLC in fact continue to be directed by the SEC or other Syngenta Group global or

regional managers.

       74.     Similarly, Syngenta Seeds, Inc.’s board of directors appointed and removed SCPI

board members at the direction of the SEC or other Syngenta Group global or regional managers.

       75.     Since SCPI became SCPLLC, the appointment and removal of the manager(s) of

SCPLLC continues to be directed by the SEC or other Syngenta Group global or regional managers.

       76.     The management structure of the Syngenta Group’s CP Division, of which SCPLLC

is a part, is not defined by legal, corporate relationships, but by functional reporting relationships

that disregard corporate boundaries.

       77.     Atop the CP Division is the CP Leadership Team (or another body with a different




                                                 11
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 12 of 61 Page ID #12




name but substantially the same composition and functions), which includes the President of Global

Crop Protection, the CP region Heads (including SCPLLC President Vern Hawkins), and various

global corporate function Heads.

       78.     The CP Leadership Team meets bi-monthly to develop strategy for new products,

markets, and operational efficiencies and to monitor performance of the Syngenta Group’s

worldwide CP business.

       79.     Under the CP Leadership Team are regional leadership teams, including the North

America Regional Leadership Team (or another body with a different name but substantially the

same composition and functions), which oversees the Syngenta Croup’s U.S. and Canadian CP

business (and when previously known as the NAFTA Regional Leadership Team, also oversaw the

Syngenta Group’s Mexican CP business).

       80.     The North America Regional Leadership Team is chaired by SCPLLC’s president

and includes employees of SCPLLC and the Syngenta Group’s Canadian CP company (and when

previously known as the NAFTA Regional Leadership Team, also included employees of the

Syngenta Group’s Mexican CP company).

       81.     The Syngenta Group’s U.S. and Canadian CP companies, including SCPLLC, report

to the North America Regional Leadership Team, which reports the CP Leadership Team, which

reports to the SEC, which reports to SAG’s board of directors.

       82.     Some members of the North America Regional Leadership Team, including some

SCPLLC employees, report or have in the past reported not to their nominal superiors within the

companies that employ them, but directly to the Syngenta Group’s global Heads.

       83.    Syngenta Group global Heads that supervise SCPLLC employees participate and

have in the past participated in the performance reviews of these employees and in setting their




                                               12
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 13 of 61 Page ID #13




compensation.

       84.      The Syngenta Group’s functional reporting lines have resulted in employees of

companies, including SCPLLC, reporting to officers of remote parent companies, officers of

affiliates with no corporate relationship other than through SAG, or officers of subsidiary

companies.

       85.      SCPLLC performs its functions according to its role in the CP Division structure:

                a. CP Division development projects are proposed at the global level, ranked and
                     funded at the global level after input from functional entities such as the CP
                     Leadership Team and the North America Regional Leadership Team, and given
                     final approval by the SEC;

                b. New CP products are developed by certain Syngenta Group companies or
                     functional groups that manage and conduct research and development functions
                     for the entire CP Division;

                c. These products are then tested by other Syngenta Group companies, including
                     SCPLLC, under the direction and supervision of the SEC, the CP Leadership
                     Team, or other Syngenta Group global managers;

                d. Syngenta Group companies, including SCPLLC, do not contract with or
                     compensate each other for this testing;

                e. Rather, the cost of such testing is included in the testing companies’ operating
                     budgets, which are established and approved by the Syngenta Group’s global
                     product development managers and the SEC;

                f.   If a product shows promise based on this testing and the potential markets for the
                     product, either global or regional leaders (depending on whether the target
                     market is global or regional), not individual Syngenta Group companies such as
                     SCPLLC, decide whether to sell the product;

                g. Decisions to sell the product must be approved by the SEC; and

                h. The products that are sold all bear the same Syngenta trademark and logo.

       86.      SCPLLC is subject to additional oversight and control by Syngenta Group global

managers through a system of “reserved powers” established by SAG and applicable to all




                                                   13
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 14 of 61 Page ID #14




Syngenta Group companies.

       87.     These “reserved powers” require Syngenta Croup companies to seek approval for

certain decisions from higher levels within the Syngenta Group’s functional reporting structure.

       88.     For example, although SAG permits Syngenta Croup companies to handle small

legal matters on their own, under the “reserved powers” system, SAG’s Board of Directors must

approve settlements of certain types of lawsuits against Syngenta Group companies, including

SCPLLC, if their value exceeds an amount specified in the “reserved powers.”

       89.     Similarly, the appointments of senior managers at SCPLLC must be approved by

higher levels than SCPLLC’s own management, board of directors, or even its direct legal owner.

       90.     Although SCPLLC takes the formal action necessary to appoint its own senior

managers, this formal action is in fact merely the rubber-stamping of decisions that have already

been made by the Syngenta Group’s global management.

       91.     Although SAG subsidiaries, including SCPLLC, pay lip service to legal formalities

that give the appearance of authority to act independently, in practice many of their acts are directed

or pre-approved by the Syngenta Group’s global management.

       92.     SAG and the global management of the Syngenta Group restrict the authority of

SCPLLC to act independently in areas including:

               a. Product development;

               b. Product testing (among other things, SAG and the global management of the
                   Syngenta Group require SCPLLC to use Syngenta Ltd.’s Central Toxicology
                   Laboratory to design, perform, or oversee product safety testing that SCPLLC
                   submits to the EPA in support of the registrations of paraquat and other
                   pesticides);

               c. Production;

               d. Marketing;




                                                  14
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 15 of 61 Page ID #15




              e. Sales;

              f.   Human resources;

              g. Communications and public affairs;

              h. Corporate structure and ownership

              i.   Asset sales and acquisitions

              j.   Key appointments to boards, committees and management positions;

              k. Compensation packages;

              l.   Training for high-level positions; and

              m. Finance (including day-to-day cash management) and tax.

       93.    Under the Syngenta Group’s functional management system, global managers

initiate, and the global Head of Human Resources oversees, international assignments and

compensation of managers employed by one Syngenta subsidiary to do temporary work for another

Syngenta subsidiary in another country. This international assignment program aims, in part, to

improve Syngenta Group-wide succession planning by developing corporate talent to make

employees fit for higher positions within the global Syngenta Group of companies.

       94.    Under this international assignment program, at the instance of Syngenta Group

global managers, SCPLLC officers and employees have been “seconded” to work at other SAG

subsidiaries, and officers and employees of other Syngenta Group subsidiaries have been

“seconded” to work at SCPLLC.

       95.    The Syngenta Group’s functional management system includes a central global

finance function—known as Syngenta Group Treasury—for the entire Syngenta Group.

       96.    The finances of all Syngenta Group companies are governed by a global treasury

policy that subordinates the financial interests of SAG’s subsidiaries, including SCPLLC, to the




                                                  15
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 16 of 61 Page ID #16




interests of the Syngenta Group as a whole.

        97.     Under the Syngenta Group’s global treasury policy, Syngenta Group Treasury

controls daily cash sweeps from subsidiaries such as SCPLLC, holds the cash on account, and lends

it to other subsidiaries that need liquidity.

        98.     The Syngenta Group’s global treasury policy does not allow SAG subsidiaries such

as SCPLLC to seek or obtain financing from non-Syngenta entities without the approval of Syngenta

Group Treasury.

        99.     Syngenta Group Treasury also decides whether SCPLLC will issue a dividend or

distribution to its direct parent company, and how much that dividend will be.

        100.    SCPLLC’s board or management approves dividends and distributions mandated by

Syngenta Group Treasury without any meaningful deliberation.

        101.    In 2011, the U.S. District Court for the Southern District of New York held that

SAG’s unusually high degree of control over SCPLLC made SCPLLC the agent or alter ego of SAG

and therefore subjected SAG to jurisdiction in the State of New York. See City of Greenville, lll. v.

Syngenta Crop Protection, Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).

        102.    SAG continues to exercise the unusually high degree of control over SCPLLC that

led the District Court to find in 2011 that SAG was subject to jurisdiction in the State of New York.

        103.    SAG, through its agent or alter ego, SCPLLC, does substantial business in the State

of New York, including New York County, New York, in the ways previously alleged as to

SCPLLC.




                                                 16
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 17 of 61 Page ID #17




                 2. Chevron

       104.      Chevron Chemical Company (“Chevron Chemical”) was a corporation organized in

1928 under the laws of the State of Delaware.

       105.      In 1997, Chevron Chemical was merged into Chevron Chemical Company LLC

(“Chevron Chemical LLC”), a limited liability company organized under the laws of the State of

Delaware.

       106.      In the mid-2000s, Chevron Chemical LLC was merged into or continued to operate

under the same or similar ownership and management as Chevron Phillips Chemical Company LP

(“CP Chemical”).

       107.      CP Chemical is a successor in interest to the crop-protection business of its corporate

predecessor Chevron Chemical LLC.

       108.      CP Chemical is a successor by merger or continuation of business to its corporate

predecessor Chevron Chemical.

       109.      Defendant Chevron U.S.A. Inc. (“Chevron USA”) is a corporation organized and

existing under the laws of the State of Pennsylvania, with its principal place of business in the State

of California.

       110.      Defendant Chevron USA is a successor in interest to the crop-protection business of

its corporate predecessor Chevron Chemical LLC.

       111.      Defendant Chevron USA is a successor in interest to the crop-protection business of

its corporate predecessor CP Chemical.

       112.      Chevron USA is registered to do business in New York, with the office of its

registered agent in Springfield, New York. 103. In the mid-2000s, Chevron USA entered into an

agreement in which it expressly assumed the liabilities of Chevron Chemical and Chevron Chemical




                                                   17
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 18 of 61 Page ID #18




LLC arising from Chevron Chemical’s then-discontinued agrichemical business, which included

the design, registration, manufacture, formulation, packaging, labeling, distribution, marketing, and

sale of paraquat products in the United States as alleged in this Complaint.

        B. Paraquat manufacture, distribution, and sale

       113.    ICI, a legacy company of Syngenta, claims to have discovered the herbicidal

properties of paraquat in 1955.

       114.     The leading manufacturer of paraquat is Syngenta, which (as ICI) developed the

active ingredient in paraquat in the early 1960s.

       115.     ICI produced the first commercial paraquat formulation and registered it in England

in 1962.

       116.     Paraquat was marketed in 1962 under the brand name Gramoxone.

       117.     Paraquat first became commercially available for use in the United States in 1964.

       118.     In or about 1964, ICI and Chevron Chemical entered into agreements regarding the

licensing and distribution of paraquat (“the ICI-Chevron Chemical Agreements”).

       119.     In or about 1971, ICI Americas became a party to the ICI-Chevron Chemical

Agreements on the same terms as ICI.

       120.     The ICI-Chevron Chemical Agreements were renewed or otherwise remained in

effect until about 1986.

       121.     In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to their patents and technical information to permit Chevron Chemical to

formulate or have formulated, use, and sell paraquat in the United States and to grant sub-licenses

to others to do so.

       122.     In the ICI-Chevron Chemical Agreements, Chevron Chemical granted ICI and ICI




                                                    18
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 19 of 61 Page ID #19




Americas a license to its patents and technical information to permit ICI and ICI Americas to

formulate or have formulated, use, and sell paraquat throughout the world and to grant sub-licenses

to others to do so.

          123.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical agreed to exchange patent and technical information regarding paraquat.

          124.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical exclusive rights to distribute and sell paraquat in the United States.

          125.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to distribute and sell paraquat in the U.S. under the ICI-trademarked brand name

Gramoxone.

          126.   ICI and ICI Americas and Chevron Chemical entered into the ICI-Chevron Chemical

Agreements to divide the worldwide market for paraquat between them.

          127.   Under the ICI-Chevron Chemical Agreements, Chevron Chemical distributed and

sold paraquat in the U.S. and ICI and ICI Americas distributed and sold paraquat outside the United

States.

          128.   Under the ICI-Chevron Chemical Agreements and related agreements, both ICI and

ICI Americas and Chevron Chemical distributed and sold paraquat under the ICI-trademarked brand

name Gramoxone.

          129.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical exchanged patent and technical information regarding paraquat.

          130.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas provided to

Chevron Chemical health and safety and efficacy studies performed or procured by ICI’s Central

Toxicology Laboratory, which Chevron Chemical then submitted to the USDA and the EPA to




                                                 19
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 20 of 61 Page ID #20




secure and maintain the registration of paraquat for manufacture, formulation, distribution, and sale

for use in the United States.

       131.    Under the ICI-Chevron Chemical Agreements and related agreements, ICI and ICI

Americas manufactured and sold paraquat to Chevron Chemical that Chevron Chemical then

distributed and sold in the United States, including in New York, where Chevron Chemical

registered paraquat products with the New York Department of Agriculture and marketed,

advertised, and promoted them to New York distributors, dealers, applicators, and farmers.

       132.    Under the ICI-Chevron Chemical Agreements and related agreements, Chevron

Chemical distributed and sold paraquat in the United States under the ICI-trademarked brand name

Gramoxone and other names, including in New York, where Chevron Chemical registered such

products with the New York Department of Agriculture to enable them to be lawfully distributed,

sold, and used in New York, and marketed, advertised, and promoted them to New York distributors,

dealers, applicators, and farmers.

       133.    SAG and its corporate predecessors and others with whom they acted in concert have

manufactured, formulated, distributed, and sold paraquat for use in the United States from about

1964 through the present, and at all relevant times intended or expected their paraquat products to

be distributed and sold in New York, where they registered such products with the New York

Department of Agriculture to enable them to be lawfully distributed, sold, and used in New York,

and marketed, advertised, and promoted them to New York distributors, dealers, applicators, and

farmers.

       134.    SAC and its corporate predecessors and others with whom they acted in concert have

submitted health and safety and efficacy studies to the USDA and the EPA to support the registration

of paraquat for manufacture, formulation, distribution, and sale for use in the United States from




                                                 20
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 21 of 61 Page ID #21




about 1964 through the present.

       135.    SCPLLC and its corporate predecessors and others with whom they acted in

concert have manufactured, formulated, distributed, and sold paraquat for use in the United States

from about 1971 through the present, and at all relevant times intended or expected their paraquat

products to be distributed and sold in New York, where they registered such products with the

New York Department of Agriculture to enable them to be lawfully distributed, sold, and used in

New York, and marketed, advertised, and promoted them to New York distributors, dealers,

applicators, and farmers.

       136.    SCPLLC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the EPA to support the registration of

paraquat for manufacture, formulation, distribution, and sale for use in the U.S. from about 1971

through the present.

       137.    Chevron Chemical manufactured, formulated, distributed, and sold paraquat for use

in the United States from about 1964 through at least 1986, acting in concert with ICI and ICI

Americas throughout this period, including in New York, where Chevron Chemical registered such

products with the New York Department of Agriculture to enable them to be lawfully distributed,

sold, and used in New York, and marketed, advertised, and promoted them to New York distributors,

dealers, applicators, and farmers.

       138.    Between approximately 1970 and 2020, Plaintiff Robert Henderson was repeatedly

exposed to and inhaled, ingested, or absorbed Defendants’ paraquat products in the course of mixing

paraquat, filling tanks with paraquat and applying it on his clover fields located in Penn Yan, New

York by operating a tractor pulling hydraulic sprayers for the purpose of defoliation and to kill

dormant clover.




                                                21
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 22 of 61 Page ID #22




       139.    Plaintiff Robert Henderson was also exposed to paraquat when working with it on

his father’s farm and uncle’s farm also located in Penn Yan, New York.

       140.    Each exposure of Plaintiff Robert Henderson to Defendants’ paraquat products

caused or contributed to cause Plaintiff Robert Henderson to develop Parkinson’s disease, with

which he was diagnosed in 2009 when he was 59 years old by initiating a decades-long process in

which oxidation and oxidative stress, created or aggravated by the ongoing redox cycling of

paraquat, damaged and interfered with essential functions of dopaminergic neurons in his SNpc,

resulting I the ongoing degeneration and death, as time passed, of progressively more dopaminergic

neurons.

       141.    Plaintiff Robert Henderson was exposed to Defendants’ paraquat products that he

and/or others at his direction purchased.

       142.    On information and belief, between 1964 to present, paraquat was sold to owners or

operators of orchards and farms and applied, using ground-based or aerial sprayers, in the vicinity

of the Penn Yan, New York area residences where Plaintiff Robert Henderson lived.

       143.    When Plaintiff Robert Henderson was exposed to paraquat, he neither knew nor

could have expected that taking any precautions, such as personal protective equipment might have

prevented or reduced the risk of a neurological injury or neurodegenerative disease caused by

exposure to paraquat.

       144.    Prior to April 2021, Plaintiff Robert Henderson did not know or have reason to know

that his Parkinson’s disease was caused or could have been caused by exposure to paraquat.

       145.    Before April 2021, Plaintiff Robert Henderson had never read or heard of any articles

in newspapers, scientific journals, or other publications that associated Parkinson’s disease with

paraquat.




                                                22
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 23 of 61 Page ID #23




       146.    At no time when using paraquat himself was Plaintiff Robert Henderson aware that

exposure to paraquat could cause any latent injury, including any neurological injury or Parkinson’s

disease, or that any precautions were necessary to prevent any latent injury that could be caused by

exposure to paraquat.

       147.    The paraquat to which Plaintiff Robert Henderson was exposed was sold and used

in New York, and was manufactured, distributed, and on information and belief sold by one or more

of the Defendants and their corporate predecessors and others with whom they acted in concert

intending or expecting that it would be sold and used in New York.

       148.    On information and belief, Plaintiff Robert Henderson was exposed to paraquat

manufactured, distributed, and sold at different times as to each Defendant, its corporate

predecessors, and others with whom they acted in concert, and not necessarily throughout the entire

period of his exposure as to any particular Defendant, its corporate predecessors, and others with

whom they acted in concert.

       149.    On information and belief, Plaintiff Robert Henderson was exposed to paraquat that

was sold and used in New York, and was manufactured, distributed, and sold by SCPLLC, its

corporate predecessors, and others with whom they acted in concert, including Chevron Chemical,

intending or expecting that it would be sold and used in New York.

       150.    On information and belief, Plaintiff Robert Henderson was exposed to paraquat that

was sold and used in New York, and was manufactured, distributed, and sold by SAG, its corporate

predecessors, and others with whom they acted in concert, including Chevron Chemical, intending

or expecting that it would be sold and used in New York.

       151.    On information and belief, Plaintiff Robert Henderson was exposed to paraquat that

was sold and used in New York, and was manufactured, distributed, and sold by Chevron Chemical,




                                                23
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 24 of 61 Page ID #24




acting in concert with ICI and ICI Americas, intending or expecting that it would be sold and used

in New York.

        C. Paraquat use

       152.    Since 1964, paraquat has been used in the United States to kill broadleaf weeds and

grasses before the planting or emergence of more than 100 field, fruit, vegetable, and plantation

crops, to control weeds in orchards, and to desiccate (dry) plants before harvest. At all relevant

times, the use of Defendants’ paraquat for these purposes was intended or directed by or reasonably

foreseeable to, and was known to or foreseen by, Defendants.

       153.    At all relevant times, where paraquat was used, it was commonly used multiple times

per year on the same land, particularly when used to control weeds in orchards or on farms with

multiple crops planted on the same land within a single growing season or year, and such use was

as intended or directed or reasonably foreseeable. The use of Defendants’ paraquat for these

purposes was intended or directed by or reasonably foreseeable to, and was known to or foreseen

by, Defendants.

       154.    At all relevant times, paraquat manufactured, distributed, sold, and sprayed or caused

to be sprayed by Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert was typically sold to end-users in the form of liquid concentrates (and less commonly in

the form of granular solids) designed to be diluted with water before or after loading it into the tank

of a sprayer and applied by spraying it onto target weeds.

       155.    At all relevant times, concentrates containing paraquat manufactured, distributed,

sold, and sprayed or caused to be sprayed by Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert typically were formulated with one or more “surfactants”

to increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s waxy




                                                  24
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 25 of 61 Page ID #25




surface, and enter into plant cells, and the accompanying instructions typically told end-users to add

a surfactant or crop oil (which as typically formulated contains a surfactant) before use.

        156.    At all relevant times, paraquat typically was applied with a knapsack sprayer, hand-

held sprayer, aircraft (i.e., crop duster), truck with attached pressurized tank, or tractor-drawn

pressurized tank, and such use was as intended or directed or was reasonably foreseeable.

        D. Paraquat exposure

        157.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and persons

nearby would be exposed to paraquat while it was being mixed and loaded into the tanks of sprayers,

including as a result of spills, splashes, and leaks.

        158.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, persons who sprayed

paraquat or were in or near areas where it was being or recently had been sprayed would be exposed

to paraquat, including as a result of spray drift, the movement of herbicide spray droplets from the

target area to an area where herbicide application was not intended, typically by wind, and as a

result of contact with sprayed plants.

        159.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and persons

nearby would be exposed to paraquat, including as a result of spills, splashes, and leaks, while

equipment used to spray it was being emptied or cleaned or clogged spray nozzles, lines, or valves

were being cleared.

        160.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via absorption through or penetration of the skin, mucous membranes, and other




                                                   25
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 26 of 61 Page ID #26




epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and conducting

airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage was present.

       161.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via respiration into the lungs, including the deep parts of the lungs where respiration

(gas exchange) occurred.

       162.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via ingestion into the digestive tract of small droplets swallowed after entering the

mouth, nose, or conducting airways.

       163.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body via ingestion into the digestive tract could enter the enteric nervous system (the part of

the nervous system that governs the function of the gastrointestinal tract).

       164.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body, whether via absorption, respiration, or ingestion, could enter the bloodstream.

       165.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

bloodstream could enter the brain, whether through the blood-brain barrier or parts of the brain not

protected by the blood-brain barrier.

       166.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

nose and nasal passages could enter the brain through the olfactory bulb (a part of the brain involved

in the sense of smell), which is not protected by the blood-brain barrier.

        E. Parkinson’s disease

       167.    PD is progressive neurodegenerative disorder of the brain that affects primarily the

motor system, the part of the central nervous system that controls movement.

       168.    Scientists who study PD generally agree that fewer than 10% of all PD cases are




                                                 26
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 27 of 61 Page ID #27




caused by inherited genetic mutations alone, and that more than 90% are caused by a combination

of environmental factors, genetic susceptibility, and the aging process.


               1. Symptoms and treatment

       169.    The characteristic symptoms of PD are its “primary” motor symptoms: resting

tremor (shaking movement when the muscles are relaxed), bradykinesia (slowness in voluntary

movement and reflexes), rigidity (stiffness and resistance to passive movement), and postural

instability (impaired balance).

       170.    PD’s primary motor symptoms often result in “secondary’’ motor symptoms such as

freezing of gait; shrinking handwriting; mask-like expression; slurred, monotonous, quiet voice;

stooped posture; muscle spasms; impaired coordination; difficulty swallowing; and excess saliva

and drooling caused by reduced swallowing movements.

       171.    Non-motor symptoms-such as loss of or altered sense of smell; constipation; low

blood pressure on rising to stand; sleep disturbances; and depression-are present in most cases of

PD, often for years before any of the primary motor symptoms appear.

       172.    There is currently no cure for PD. No treatment will slow, stop, or reverse its

progression, and the treatments most-commonly prescribed for its motor symptoms tend to become

progressively less effective, and to cause unwelcome side effects, the longer they are used.

               2. Pathophysiology

       173.    The selective degeneration and death of dopaminergic neurons (dopamine-

producing nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is

one of the primary pathophysiological hallmarks of PD.

       174.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals from




                                                 27
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 28 of 61 Page ID #28




one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of

motor function (among other things).

       175.    The death of dopaminergic neurons in the SNpc decreases the production of

dopamine.

       176.    Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

neurons have died, dopamine production falls below the level the brain requires for proper control

of motor function, resulting in the motor symptoms of PD.

       177.    The presence of Lewy bodies (insoluble aggregates of a protein called alpha-

synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of PD.

       178.    Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance

in the normal balance between oxidants present in cells and cells’ antioxidant defenses.

       179.    Scientists who study PD generally agree that oxidative stress is a major factor in—

if not the precipitating cause of—the degeneration and death of dopaminergic neurons in the SNpc

and the accumulation of Lewy bodies in the remaining dopaminergic neurons that are the primary

pathophysiological hallmarks of PD.

        F. Paraquat’s Toxicity

       180.    Paraquat is highly toxic to both plants and animals.

       181.    Paraquat injures and kills plants by creating oxidative stress that causes or

contributes to cause the degeneration and death of plant cells.

       182.    Paraquat injures and kills humans and other animals by creating oxidative stress that

causes or contributes to cause the degeneration and death of animal cells.

       183.    Paraquat creates oxidative stress in the cells of plants and animals because of “redox




                                                 28
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 29 of 61 Page ID #29




properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and it

readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in living

cells.

         184.   The redox cycling of paraquat in living cells interferes with cellular functions that

are necessary to sustain life—photosynthesis in the case of plant cells and cellular respiration in the

case of animal cells.

         185.   The redox cycling of paraquat in living cells creates a “reactive oxygen species”

known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of

chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and

nucleic acids—molecules that are essential components of the structures and functions of living

cells.

         186.   Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of countless

molecules of destructive superoxide radical.

         187.   Paraquat’s redox properties have been known since at least the 1930s.

         188.   That paraquat is toxic to the cells of plants and animals because it creates oxidative

stress through redox cycling has been known since at least the 1960s.

         189.   The surfactants with which the concentrates containing paraquat manufactured,

distributed, and sold by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert typically were formulated were likely to increase paraquat’s toxicity to humans

by increasing its ability to stay in contact with or penetrate the skin, mucous membranes, and other

epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and conducting

airways, the lungs, and the gastrointestinal tract.




                                                  29
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 30 of 61 Page ID #30




          G. Paraquat and Parkinson’s Disease

          190.   The same redox properties that make paraquat toxic to plant cells and other types of

animal cells make it toxic to dopaminergic neurons—paraquat is a strong oxidant that interferes

with the function of, damages, and ultimately kills dopaminergic neurons by creating oxidative

stress through redox cycling.

          191.   Although PD is not known to occur naturally in any species other than humans, PD

research is often performed using “animal models,” in which scientists artificially produce in

laboratory animals’ conditions that show features of PD.

          192.   Paraquat is one of only a handful of toxins that scientists use to produce animal

models of PD.

          193.   In animal models of PD, hundreds of studies involving various routes of exposure

have found that paraquat creates oxidative stress that results in the degeneration and death of

dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen in human PD,

and motor deficits and behavioral changes consistent with those commonly seen in human PD.

          194.   Hundreds of in vitro studies have found that paraquat creates oxidative stress that

results in the degeneration and death of dopaminergic neurons (and many other types of animal

cells).

          195.   Many epidemiological studies (studies of the patterns and causes of disease in

defined populations) have found an association between paraquat exposure and PD, including

multiple studies finding a two- to five-fold or greater increase in the risk of PD in populations with

occupational exposure to paraquat compared to populations without such exposure.

          H. Paraquat Regulation

          196.   The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. § 136




                                                  30
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 31 of 61 Page ID #31




et seq., which regulates the distribution, sale, and use of pesticides within the United States, requires

that pesticides be registered with the EPA prior to their distribution, sale, or use, except as described

by FIFRA. 7 U.S.C. 136a(a).

        197.   As part of the pesticide registration process, the EPA requires, among other things,

a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment.

        198.   As a general rule, FIFRA requires registrants to perform health and safety testing of

pesticides.

        199.   FIFRA does not require the EPA to perform health and safety testing of pesticides

itself, and the EPA generally does not perform such testing.

        200.   The EPA registers (or re-registers) a pesticide if it believes, based largely on studies

and data submitted by the registrant, that:

               a. its composition is such as to warrant the proposed claims for it, 7 U.S.C. §
                   136a(c)(5)(A);

               b. its labeling and other material required to be submitted comply with the
                   requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);

               c. it will perform its intended function without unreasonable adverse effects on
                   the environment, 7 U.S.C. § 136a(c)(5)(C); and

               d. when used in accordance with widespread and commonly recognized practice it
                   will not generally cause unreasonable adverse effects on the environment, 7
                   U.S.C. § 136a(c)(5)(D).

       201.     FIFRA defines “unreasonable adverse effects on the environment’’ as “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).

       202.     Under FIFRA, “[a]s long as no cancellation proceedings are in effect registration of




                                                   31
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 32 of 61 Page ID #32




a pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply with

the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).

       203.    However, FIFRA further provides that “[i]n no event shall registration of an article

be construed as a defense for the commission of any offense under [FIFRA].” 7 U.S.C. § 136a(f)(2).

       204.    The distribution or sale of a pesticide that is misbranded is an offense under FIFRA,

which provides in relevant part that “it shall be unlawful for any person in any State to distribute or

sell to any person . . . any pesticide which is . . . misbranded.” 7 U.S.C. § 136j(a)(1)(E).

       205.    A pesticide is misbranded under FIFRA if, among other things:

               a.   its labeling bears any statement, design, or graphic representation relative
                    thereto or to its ingredients that is false or misleading in any particular, 7 U.S.C.
                    § 136(q)(1)(A);

               b.   the labeling accompanying it does not contain directions for use which are
                    necessary for effecting the purpose for which the product is intended and if
                    complied with, together with any requirements imposed under Section 136a(d)
                    of the title, are adequate to protect health and the environment, 7 U.S.C. §
                    136(q)(1)(F); or

               c.   the label does not contain a warning or caution statement that may be necessary
                    and if complied with, together with any requirements imposed under section
                    136a(d) of the title, is adequate to protect health and the environment,” 7 U.S.C.
                    § 136(q)(l)(G).

       206.    Plaintiff do not seek in this action to impose on Defendants any labeling or packaging

requirement in addition to or different from those required under FIFRA; accordingly, any allegation

in this complaint that a Defendant breached a duty to provide adequate directions for the use of

paraquat or warnings about paraquat, breached a duty to provide adequate packaging for paraquat,

or concealed, suppressed, or omitted to disclose any material fact about paraquat or engaged in any

unfair or deceptive practice regarding paraquat, that allegation is intended and should be construed

to be consistent with that alleged breach, concealment, suppression, or omission, or unfair or




                                                  32
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 33 of 61 Page ID #33




deceptive practice, having rendered the paraquat “misbranded” under FIFRA; however, Plaintiff

bring claims and seek relief in this action only under state law, and do not bring any claims or seek

any relief in this action under FIFRA.

           V.      ALLEGATIONS COMMON TO SPECIFIC CAUSES OF ACTION

        A. Strict product liability – design defect

       207.     At all relevant times, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert were engaged in the U.S. paraquat business.

       208.     At all relevant times, Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert were engaged in the business of designing, manufacturing,

distributing, and selling pesticides, and designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold and used in New York.

       209.     At all times relevant to this litigation, Defendants’ paraquat products were

expected to reach and did reach the intended consumers, handlers, and users or other persons

coming into contact with these products in New York and throughout the United States, including

Plaintiff Robert Henderson, without substantial change in their condition as designed,

manufactured, sold, distributed, labeled, and marketed by Defendants.

       210.     Plaintiff Robert Henderson was exposed to paraquat sold and used in New York that

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in New York.

       211.     The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff




                                                 33
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 34 of 61 Page ID #34




Robert Henderson was exposed was in a defective condition that made it unreasonably dangerous,

in that when used in the intended and directed manner or a reasonably foreseeable manner:

               a. it was designed, manufactured, formulated, and packaged such that it was likely
                   to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed;

               b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed, it was likely to cause
                   or contribute to cause latent neurological damage that was both permanent and
                   cumulative, and repeated exposures were likely to cause or contribute to cause
                   clinically significant neurodegenerative disease, including PD, to develop long
                   after exposure; and

               c. The paraquat products were not reasonably safe in design under New York law.

       212.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Robert Henderson was exposed when it left the control

of Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert and

was placed into the stream of commerce.

       213.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Robert Henderson was exposed either failed to perform

in the manner reasonably to be expected in light of its nature and intended function, or the magnitude

of the dangers outweighed its utility.

       214.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Robert Henderson was exposed was used in the intended and directed manner or a reasonably




                                                 34
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 35 of 61 Page ID #35




foreseeable manner.

        B. Strict product liability - failure to warn

       215.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in New York.

       216.    Plaintiff Robert Henderson was exposed to paraquat sold and used in New York that

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in New York.

       217.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff Robert

Henderson was exposed, Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert knew or in the exercise of ordinary care should have known that when used in

the intended and directed manner or a reasonably foreseeable manner:

               a.   it was designed, manufactured, formulated, and packaged such that it was likely
                    to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
                    were nearby while it was being used, or who entered fields or orchards where it
                    had been sprayed or areas near where it had been sprayed; and

               b.   when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                    were nearby while it was being used, or who entered fields or orchards where it
                    had been sprayed or areas near where it had been sprayed, it was likely to cause
                    or contribute to cause latent neurological damage that was both permanent and
                    cumulative, and repeated exposures were likely to cause or contribute to cause
                    clinically significant neurodegenerative disease, including PD, to develop long
                    after exposure.

       218.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with




                                                 35
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 36 of 61 Page ID #36




whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Robert Henderson was exposed was in a defective condition that made it unreasonably dangerous

when it was used in the intended and directed manner or a reasonably foreseeable manner, in that:

               a. it was not accompanied by directions for use that would have made it unlikely to
                   be inhaled, ingested, and absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed; and

               b. it was not accompanied by a warning that when inhaled, ingested, or absorbed
                   into the bodies of persons who used it, who were nearby while it was being used,
                   or who entered fields or orchards where it had been sprayed or areas near where
                   it had been sprayed, it was likely to cause or contribute to cause latent
                   neurological damage that was both permanent and cumulative, and that repeated
                   exposures were likely to cause or contribute to cause clinically significant
                   neurodegenerative disease, including PD, to develop long after exposure.

       219.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Robert Henderson was exposed when it left the control

of Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert and

was placed into the stream of commerce.

       220.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff Robert Henderson was exposed either failed to perform

in the manner reasonably to be expected in light of its nature and intended function, or the magnitude

of the dangers outweighed its utility.

       221.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Robert Henderson was exposed was used in the intended and directed manner or a reasonably




                                                 36
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 37 of 61 Page ID #37




foreseeable manner.

       C. Negligence

       222.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in New York.

       223.    Plaintiff Robert Henderson was exposed to paraquat sold and used in New York that

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in New York.

       224.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Robert Henderson was exposed was used in the intended and directed manner or a reasonably

foreseeable manner.

       225.    At all times relevant to this claim, in designing, manufacturing, packaging, labeling,

distributing, and selling paraquat, and in acting in concert with others who did so, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert owed a duty to

exercise ordinary care for the health and safety of the persons whom it was reasonably foreseeable

could be exposed to it, including Plaintiff Robert Henderson.

       226.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, packaged, labeled, distributed, and sold the paraquat to

which Plaintiff Robert Henderson was exposed, it was reasonably foreseeable, and Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert knew or in the




                                                 37
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 38 of 61 Page ID #38




exercise of ordinary case should have known, that when paraquat was used in the intended

and directed manner or a reasonably foreseeable manner:

              a. it was designed, manufactured, formulated, and packaged such that it was likely
                   to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed; and

              b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed, it was likely to cause
                   or contribute to cause latent neurological damage that was both permanent and
                   cumulative, and repeated exposures were likely to cause or contribute to cause
                   clinically significant neurodegenerative disease, including PD, to develop long
                   after exposure.

       227.   In breach of the aforementioned duty to Plaintiff Robert Henderson, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert negligently:

              a.   failed to design, manufacture, formulate, and package paraquat to make it
                   unlikely to be inhaled, ingested, and absorbed into the bodies of persons who
                   used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed;

              b.   designed, manufactured, and formulated paraquat such that when inhaled,
                   ingested, or absorbed into the bodies of persons who used it, who were nearby
                   while it was being used, or who entered fields or orchards where it had been
                   sprayed or areas near where it had been sprayed, it was likely to cause or
                   contribute to cause latent neurological damage that was both permanent and
                   cumulative, and repeated exposures were likely to cause or contribute to cause
                   clinically significant neurodegenerative disease, including PD, to develop long
                   after exposure;

              c.   failed to perform adequate testing to determine the extent to which exposure to
                   paraquat was likely to occur through inhalation, ingestion, and absorption into
                   the bodies of persons who used it, who were nearby while it was being used, or
                   who entered fields or orchards where it had been sprayed or areas near where it
                   had been sprayed;

              d.   failed to perform adequate testing to determine the extent to which paraquat spray
                   drift was likely to occur, including its propensity to drift, the distance it was likely
                   to drift, and the extent to which paraquat spray droplets were likely to enter the
                   bodies of persons spraying it or other persons nearby during or after spraying;




                                                   38
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 39 of 61 Page ID #39




              e.   failed to perform adequate testing to determine the extent to which paraquat,
                   when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed, was likely to cause or
                   contribute to cause latent neurological damage that was both permanent and
                   cumulative, and the extent to which repeated exposures were likely to cause or
                   contribute to cause clinically significant neurodegenerative disease, including
                   PD, to develop long after exposure;

              f.   failed to perform adequate testing to determine the extent to which paraquat,
                   when formulated or mixed with surfactants or other pesticides or used along with
                   other pesticides, and inhaled, ingested, or absorbed into the bodies of persons
                   who used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed, was
                   likely to cause or contribute to cause latent neurological damage that was both
                   permanent and cumulative, and the extent to which repeated exposures were
                   likely to cause or contribute to cause clinically significant neurodegenerative
                   disease, including PD, to develop long after exposure;

              g.   failed to direct that paraquat be used in a manner that would have made it unlikely
                   to have been inhaled, ingested, and absorbed into the bodies of persons who used
                   it, who were nearby while it was being used, or who entered fields or orchards
                   where it had been sprayed or areas near where it had been sprayed; and

              h.   failed to warn that when inhaled, ingested, or absorbed into the bodies of persons
                   who used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed,
                   paraquat was likely to cause or contribute to cause latent neurological damage
                   that was both permanent and cumulative, and repeated exposures were likely to
                   cause or contribute to cause clinically significant neurodegenerative disease,
                   including PD, to develop long after exposure.

       D. Public Nuisance

       228.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in New York.

       229.   Plaintiff Robert Henderson was exposed to paraquat sold and used in New York that

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert




                                                 39
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 40 of 61 Page ID #40




designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in New York.

       230.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

Robert Henderson was exposed was used in the intended and directed manner or a reasonably

foreseeable manner.

       231.    At all times relevant to this claim, Plaintiff Robert Henderson had the right to a

healthful environment while living and working in the State of New York.

       232.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert owed a duty to the public, including Plaintiff Robert

Henderson and other persons whom they could reasonably foresee were likely to be in or near places

where paraquat was being or recently had been used within the State of New York, to provide and

maintain a healthful environment in connection with their design, manufacture, distribution, and

sale of pesticides, including paraquat, in or for use within the State of New York.

       233.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff

Robert Henderson was exposed, it was reasonably foreseeable to Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert that Plaintiff and other members of the

public were likely to be in or near places where paraquat was being or recently had been used.

       234.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, it was reasonably foreseeable, and Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert knew or in the exercise of ordinary case should have known,




                                                 40
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 41 of 61 Page ID #41




that when paraquat was used the intended and directed manner or a reasonably foreseeable manner:

               a.   it was designed, manufactured, formulated, and packaged such that it was likely
                    to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
                    were nearby while it was being used, or who entered fields or orchards where it
                    had been sprayed or areas near where it had been sprayed; and

               b.   when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                    were nearby while it was being used, or who entered fields or orchards where it
                    had been sprayed or areas near where it had been sprayed, it was likely to cause
                    or contribute to cause latent neurological damage that was both permanent and
                    cumulative, and repeated exposures were likely to cause or contribute to cause
                    clinically significant neurodegenerative disease, including PD, to develop long
                    after exposure.

       235.    In breach of the aforementioned duty to members of the public, including Plaintiff

Robert Henderson, in manufacturing, distributing, and selling paraquat for use in the State of New

York, Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

negligently:

               a.   failed to design, manufacture, formulate, and package paraquat to make it
                    unlikely to be inhaled, ingested, and absorbed into the bodies of persons who
                    used it, who were nearby while it was being used, or who entered fields or
                    orchards where it had been sprayed or areas near where it had been sprayed;

               b.   designed, manufactured, and formulated paraquat such that when inhaled,
                    ingested, or absorbed into the bodies of persons who used it, who were nearby
                    while it was being used, or who entered fields or orchards where it had been
                    sprayed or areas near where it had been sprayed, it was likely to cause or
                    contribute to cause latent neurological damage that was both permanent and
                    cumulative, and repeated exposures were likely to cause or contribute to cause
                    clinically significant neurodegenerative disease, including PD, to develop long
                    after exposure;

               c.   failed to perform adequate testing to determine the extent to which exposure to
                    paraquat was likely to occur through inhalation, ingestion, and absorption into
                    the bodies of persons who used it, who were nearby while it was being used, or
                    who entered fields or orchards where it had been sprayed or areas near where it
                    had been sprayed;

               d.   failed to perform adequate testing to determine the extent to which paraquat spray
                    drift was likely to occur, including its propensity to drift, the distance it was likely




                                                    41
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 42 of 61 Page ID #42




                   to drift, and the extent to which paraquat spray droplets were likely to enter the
                   bodies of persons spraying it or other persons nearby during or after spraying;

              e.   failed to perform adequate testing to determine the extent to which paraquat,
                   when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed, was likely to cause or
                   contribute to cause latent neurological damage that was both permanent and
                   cumulative, and the extent to which repeated exposures were likely to cause or
                   contribute to cause clinically significant neurodegenerative disease, including
                   PD, to develop long after exposure;

              f.   failed to perform adequate testing to determine the extent to which paraquat,
                   when formulated or mixed with surfactants or other pesticides or used along with
                   other pesticides, and inhaled, ingested, or absorbed into the bodies of persons
                   who used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed, was
                   likely to cause or contribute to cause latent neurological damage that was both
                   permanent and cumulative, and the extent to which repeated exposures were
                   likely to cause or contribute to cause clinically significant neurodegenerative
                   disease, including PD, to develop long after exposure;

              g.   failed to direct that paraquat be used in a manner that would have made it unlikely
                   to have been inhaled, ingested, and absorbed into the bodies of persons who used
                   it, who were nearby while it was being used, or who entered fields or orchards
                   where it had been sprayed or areas near where it had been sprayed; and

              h.   failed to warn that when inhaled, ingested, or absorbed into the bodies of persons
                   who used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed,
                   paraquat was likely to cause or contribute to cause latent neurological damage
                   that was both permanent and cumulative, and repeated exposures were likely to
                   cause or contribute to cause clinically significant neurodegenerative disease,
                   including PD, to develop long after exposure.

       E. Violation of New York Deceptive Practices Act (N.Y. Gen. Bus. Law § 349)

       236.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in New York.

       237.   Plaintiff Robert Henderson was exposed to paraquat sold and used in New York that




                                                 42
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 43 of 61 Page ID #43




Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in New York and that Plaintiff Robert Henderson purchased these products for the purpose of

controlling weeds and not for resale.

       238.       This Count is brought pursuant to the New York Deceptive Practices Act, N.Y. Gen.

Bus. Law § 349.

       239.       At all times relevant to this claim, Plaintiff Robert Henderson, and Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert were persons

within the meaning of the New York Deceptive Practices Act. N.Y. Gen. Bus. Law § 349.

       240.       At all times relevant to this claim, Plaintiff Robert Henderson was a consumer within

the meaning of the New York Deceptive Practices Act. N.Y. Gen. Bus. Law § 349.

       241.       At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the conduct of trade and commerce

within the meaning of the New York Deceptive Practices Act. N.Y. Gen. Bus. Law § 349.

       242.       The New York Deceptive Practices Act, N.Y. Gen. Bus. Law § 349(a) provides in

pertinent part:

                  Deceptive acts or practices in the conduct of any business, trade or
                  commerce or in the furnishing of any service in this state are hereby
                  declared unlawful.

       243.       At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that when used

in the intended and directed manner or a reasonably foreseeable manner:

                  a.   paraquat was designed, manufactured, formulated, and packaged such that it was
                       likely to be inhaled, ingested, and absorbed into the bodies of persons who used
                       it, who were nearby while it was being used, or who entered fields or orchards




                                                    43
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 44 of 61 Page ID #44




                   where it had been sprayed or areas near where it had been sprayed; and

              b.   when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                   were nearby while it was being used, or who entered fields or orchards where it
                   had been sprayed or areas near where it had been sprayed, paraquat was likely to
                   cause or contribute to cause latent neurological damage that was both permanent
                   and cumulative, and repeated exposures were likely to cause or contribute to
                   cause clinically significant neurodegenerative disease, including PD, to develop
                   long after exposure.

       244.   At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that:

              a.   adequate testing had not been performed to determine the extent to which
                   exposure to paraquat was likely to occur through inhalation, ingestion, and
                   absorption into the bodies of persons who used it, who were nearby while it was
                   being used, or who entered fields or orchards where it had been sprayed or areas
                   near where it had been sprayed;

              b.   adequate testing had not been performed to determine the extent to which
                   paraquat spray drift was likely to occur, including its propensity to drift, the
                   distance it was likely to drift, and the extent to which paraquat spray droplets
                   were likely to enter the bodies of persons spraying it or other persons nearby
                   during or after spraying;

              c.   adequate testing had not been performed to determine the extent to which
                   paraquat, when inhaled, ingested, or absorbed into the bodies of persons who
                   used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed, was
                   likely to cause or contribute to cause latent neurological damage that was both
                   permanent and cumulative, and the extent to which repeated exposures were
                   likely to cause or contribute to cause clinically significant neurodegenerative
                   disease, including PD, to develop long after exposure;

              d.   adequate testing had not been performed to determine the extent to which
                   paraquat, when formulated or mixed with surfactants or other pesticides or used
                   along with other pesticides, and inhaled, ingested, or absorbed into the bodies of
                   persons who used it, who were nearby while it was being used, or who entered
                   fields or orchards where it had been sprayed or areas near where it had been
                   sprayed, was likely to cause or contribute to cause latent neurological damage
                   that was both permanent and cumulative, and the extent to which repeated
                   exposures were likely to cause or contribute to cause clinically significant
                   neurodegenerative disease, including PD, to develop long after exposure.




                                                 44
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 45 of 61 Page ID #45




       245.    From the first date on which Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert placed paraquat that they designed, manufactured,

distributed and sold into the stream of commerce for use in the State of New York through the last

date on which Plaintiff Robert Henderson was exposed to paraquat, Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert engaged in unfair or deceptive

acts or practices by directing the sale of their products to Plaintiff Henderson and others, including

but not limited to deception, fraud, false pretense, false promise, misrepresentation or the

concealment, suppression, or omission of material facts, regarding their design, manufacture,

distribution, and sale of paraquat for use in the State of New York, in that they:

               a. concealed, suppressed, or omitted to disclose that paraquat was designed,
                   manufactured, formulated, and packaged such that it was likely to be inhaled,
                   ingested, and absorbed into the bodies of persons who used it, who were nearby
                   while it was being used, or who entered fields or orchards where it had been
                   sprayed or areas near where it had been sprayed;

                   b. concealed, suppressed, or omitted to disclose that when inhaled, ingested, or
                   absorbed into the bodies of persons who used it, who were nearby while it was
                   being used, or who entered fields or orchards where it had been sprayed or
                   areas near where it had been sprayed, paraquat was likely to cause or contribute
                   to cause latent neurological damage that was both permanent and cumulative,
                   and repeated exposures were likely to cause or contribute to cause clinically
                   significant neurodegenerative disease, including PD, to develop long after
                   exposure.

               c. concealed, suppressed, or omitted to disclose that adequate testing had not been
                   performed to determine the extent to which exposure to paraquat was likely to
                   occur through inhalation, ingestion, and absorption into the bodies of persons
                   who used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed;

               d. concealed, suppressed, or omitted to disclose that adequate testing had not been
                   performed to determine the extent to which paraquat spray drift was likely to
                   occur, including its propensity to drift, the distance it was likely to drift, and the
                   extent to which paraquat spray droplets were likely to enter the bodies of persons
                   spraying it or other persons nearby during or after spraying;

               e. concealed, suppressed, or omitted to disclose that adequate testing had not been




                                                  45
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 46 of 61 Page ID #46




                  performed to determine the extent to which paraquat, when inhaled, ingested, or
                  absorbed into the bodies of persons who used it, who were nearby while it was
                  being used, or who entered fields or orchards where it had been sprayed or areas
                  near where it had been sprayed, was likely to cause or contribute to cause latent
                  neurological damage that was both permanent and cumulative, and the extent to
                  which repeated exposures were likely to cause or contribute to cause clinically
                  significant neurodegenerative disease, including PD, to develop long after
                  exposure;

               f. concealed, suppressed, or omitted to disclose that adequate testing had not been
                  performed to determine the extent to which paraquat, when formulated or mixed
                  with surfactants or other pesticides or used along with other pesticides, and
                  inhaled, ingested, or absorbed into the bodies of persons who used it, who were
                  nearby while it was being used, or who entered fields or orchards where it had
                  been sprayed or areas near where it had been sprayed, was likely to cause or
                  contribute to cause latent neurological damage that was both permanent and
                  cumulative, and the extent to which repeated exposures were likely to cause or
                  contribute to cause clinically significant neurodegenerative disease, including
                  PD, to develop long after exposure.

       246.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of New York were deceptive and misleading because they offended public policy, were

immoral, unethical, oppressive, and unscrupulous, and caused substantial injury to Plaintiff Robert

Henderson and other consumers.

       247.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of New York offended the clearly stated public policy of the State of New York.

       248.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of New York offended the public policy of the State of New York

       249.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use




                                                46
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 47 of 61 Page ID #47




in the State of New York served only to benefit Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert at the expense of the heath of purchasers and users of

paraquat and the public.


       250.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of New York were likely to cause substantial injury to purchasers and users of paraquat

and the public by exposing them to unnecessary risks to their health.

       251.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of New York were likely to cause, and did cause, substantial injury to purchasers and

users of paraquat and the public in that but for these acts and practices paraquat would not have

been purchased for use in New York and persons who used it, who were nearby while it was being

used, or who entered fields or orchards where it had been sprayed or areas near where it had been

sprayed would not have been injured by it.

       252.    The injuries to Plaintiff Robert Henderson caused by these acts and practices of

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert in

manufacturing, distributing and selling paraquat for use in the State of New York, namely

purchasers’ monetary losses and the injuries and damages (including monetary losses) to persons

who used it, who were nearby while it was being used, or who entered fields or orchards where it

had been sprayed or areas near where it had been sprayed, including Plaintiff, are not outweighed

by any countervailing benefit to consumers or competition.

       253.    The injuries caused by these acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert in manufacturing, distributing and selling




                                                47
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 48 of 61 Page ID #48




paraquat for use in the State of New York, namely purchasers’ monetary losses and the injuries and

damages (including monetary losses) to persons who used it, who were nearby while it was being

used, or who entered fields or orchards where it had been sprayed or areas near where it had been

sprayed, including Plaintiff, were not reasonably avoidable; because Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert in manufacturing, distributing,

and selling paraquat for use in the State of New York were the sole sources of material information

and they failed to disclose this information, and consumers therefore could not have had reason to

anticipate the impending harm and thus avoid their injuries.

       254.    Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert intended that purchasers of the paraquat that they manufactured, distributed, and sold and

to which Plaintiff Robert Henderson was exposed purchase it in reliance on these unfair and

deceptive acts and practices.

       255.    The facts that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert concealed, suppressed, or omitted to disclose were material to the

decisions to purchase the paraquat that Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert manufactured, distributed, and sold and to which Plaintiff Robert

Henderson was exposed, in that it would not have been purchased had these facts been disclosed.

       256.    These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert occurred in connection with their conduct

of trade and commerce in the State of New York.




                                                 48
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 49 of 61 Page ID #49




        257.      These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert violated the New York Deceptive

Practices Act. N.Y. Gen. Bus. Law § 349.

        F. Breach of implied warranty of merchantability

        258.      At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling paraquat and other restricted-use pesticides to consumers

and represented themselves out as having knowledge or skill regarding paraquat and other restricted-

use pesticides.

        259.      At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold, placed into the stream of commerce, and used in New

York.

        260.      Plaintiff Robert Henderson was exposed to paraquat sold and used in New York that

Defendants, Defendants’ corporate predecessors, and others with whom they acted in concert

designed, manufactured, distributed, and sold intending or expecting that it would be sold and used

in New York.

        261.      At the time of each sale of paraquat to which Plaintiff Robert Henderson was

exposed, Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert impliedly warranted that it was of merchantable quality, including that it was fit for the

ordinary purposes for which such goods were used, pursuant to Section 2-314 of the Uniform

Commercial Code, N.Y. U.C.C. Law § 2-314.

        262.      Defendants, Defendants’ corporate predecessors, and others with whom they acted




                                                   49
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 50 of 61 Page ID #50




in concert breached this warranty regarding each sale of paraquat to which Plaintiff Robert

Henderson was exposed, in that it was not of merchantable quality because it was not fit for the

ordinary purposes for which such goods were used, and in particular:

              a.   it was defectively designed, manufactured, formulated, and packaged such that
                   it was likely to be inhaled, ingested, and absorbed into the bodies of persons who
                   used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed;

              b.   the foregoing defects existed at the time the product was sold to Plaintiff Robert
                   Henderson and when inhaled, ingested, or absorbed into the bodies of persons
                   who used it, who were nearby while it was being used, or who entered fields or
                   orchards where it had been sprayed or areas near where it had been sprayed, it
                   was likely to cause or contribute to cause latent neurological damage that was
                   both permanent and cumulative, and repeated exposures were likely to cause or
                   contribute to cause clinically significant neurodegenerative disease, including
                   PD, to develop long after exposure;

              c.   the foregoing defects in the paraquat containing products sold to Plaintiff
                   Henderson proximately caused him to develop Parkinson’s disease and,

              d.   the failure to disclose that paraquat had dangerous propensities when used as
                   intended and that that use of and exposure to paraquat carries an increased risk
                   of developing severe injuries, including Parkinson’s disease.



                     VI. FIRST CAUSE OF ACTION
  PLAINTIFF ROBERT HENDERSON AGAINST DEFENDANTS SCPLLC AND SAG
   STRICT PRODUCT LIABILITY – DESIGN DEFECT PERSONAL INJURY


       263.   Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       264.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Robert Henderson developed

PD; has suffered severe and permanent physical pain, mental anguish, and disability, and will




                                                 50
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 51 of 61 Page ID #51




continue to do so for the remainder of his life; has suffered the loss of a normal life and will continue

to do so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so for the remainder of his life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of his life.

                      VII. SECOND CAUSE OF ACTION
         PLAINTIFF ROBERT HENDERDON AGAINST DEFENDANTS SCPLLC
               AND SAG - FAILURE TO WARN PERSONAL INJURIES

       265.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       266.    As a direct and proximate result of the lack of adequate directions for the use of and

warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Plaintiff Robert

Henderson developed PD; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.




                                                   51
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 52 of 61 Page ID #52




                        VIII. THIRD CAUSE OF ACTION
         PLAINTIFF ROBERT HENDERDON AGAINST DEFENDANTS SCPLLC
                          AND SAG - NEGLIGENCE

       267.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       268.    As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff Robert Henderson developed

PD; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will continue

to do so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so for the remainder of his life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of his life.

                     IX.  FOURTH CAUSE OF ACTION
   PLAINTIFF ROBERT HENDERSON DEFENDANTS AGAINST SCPLLC AND SAG
                 PUBLIC NUISANCE PERSONAL INJURIES

       269.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       270.    As a direct and proximate result of the public nuisance created by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Defendants interfered

with and caused damages to Plaintiff Robert Henderson in his rights to a healthful environment such

as to offend public morals, by causing Plaintiff to develop PD; has suffered severe and permanent

physical pain, mental anguish, and disability, and will continue to do so for the remainder of his

life; has suffered the loss of a normal life and will continue to do so for the remainder of his life;

has lost income that he otherwise would have earned and will continue to do so for the remainder




                                                   52
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 53 of 61 Page ID #53




of his life; and has incurred reasonable expenses for necessary medical treatment and will continue

to do so for the remainder of his life.

                       X.  FIFTH CAUSE OF ACTION
   PLAINTIFF ROBERT HENDERSON DEFENDANTS AGAINST SCPLLC AND SAG
        NEW YORK DECEPTIVE PRACTICE ACT - PERSONAL INJURIES

       271.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       272.    As a direct and proximate result of the violations of the New York Deceptive

Practices Act, N.Y. Gen. Bus. Law § 349 by SCPLLC, SAG, their corporate predecessors, and

others with whom they acted in concert, Plaintiff Robert Henderson developed PD; has suffered

severe and permanent physical pain, mental anguish, and disability, and will continue to do so for

the remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                       XI.  SIXTH CAUSE OF ACTION
   PLAINTIFF ROBERT HENDERSON AGAINST DEFENDANTS SCPLLC AND SAG
          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                         PERSONAL INJURIES

       273.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       274.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by SCPLLC, SAG, their corporate predecessors, and others with whom they acted

in concert, Plaintiff Robert Henderson developed PD; has suffered severe and permanent physical

pain, mental anguish, and disability, and will continue to do so for the remainder of his life; has




                                                 53
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 54 of 61 Page ID #54




suffered the loss of a normal life and will continue to do so for the remainder of his life; has lost

income that he otherwise would have earned and will continue to do so for the remainder of his life;

and has incurred reasonable expenses for necessary medical treatment and will continue to do so for

the remainder of his life.

                           XII. SEVENTH CAUSE OF ACTION
                 PLAINTIFF KAY HENDERSON AGAINST DEFENDANTS SCPLLC
                 AND SAG LOSS OF CONSORTIUM

       275.      Plaintiff Kay Henderson, incorporates by reference all prior paragraphs of this

Complaint as if fully set forth herein and further alleges as follows.

        276.     At all relevant times alleged herein, the Plaintiffs were married and continue

to be married.

        277.     As a result of the wrongful and negligent acts of the Defendants in proximately

causing Plaintiff Robert Henderson’s injuries, including but not limited to Parkinson’s

disease, Plaintiff Kay Henderson has been deprived of the services, society, companionship

and consortium of her husband and has been required to care for him and to expend funds for

his medical care and treatment.

        278.     As a direct and proximate result of the wrongful and negligent acts of the

Defendants in proximately causing Plaintiff Robert Henderson’s injuries, including but not

limited to Parkinson’s disease, Plaintiff Kay Henderson has suffered and will continue to

suffer in the future, loss of consortium, loss of support and services, loss of love,

companionship, affection, society, sexual relations, and other damages allowed under the laws

of New York.

       279.      As a direct and proximate result of wrongful and negligent acts of the

Defendants in proximately causing Plaintiff Robert Henderson’s injuries, Plaintiff Kay




                                                  54
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 55 of 61 Page ID #55




Henderson seeks damages for recovery of her loss of consortium, loss of support and services,

loss of love, companionship, affection, society, sexual relations, among other damages and

other damages allowed under the laws of New York.

                   XIII. EIGHTH CAUSE OF ACTION
 PLAINTIFF ROBERT HENDERSON AGAINST DEFENDANT CHEVRON U.S.A. INC.
   STRICT PRODUCT LIABILITY – DESIGN DEFECT PERSONAL INJURY


       280.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       281.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed, and sold by Chevron U.S.A. Inc., their

corporate predecessors, and others with whom they acted in concert, Plaintiff Robert Henderson

developed PD; has suffered severe and permanent physical pain, mental anguish, and disability, and

will continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have earned

and will continue to do so for the remainder of his life; and has incurred reasonable expenses for

necessary medical treatment and will continue to do so for the remainder of his life.

                      XIV. NINTH CAUSE OF ACTION
 PLAINTIFF ROBERT HENDERDON AGAINST DEFENDANT CHEVRON U.S.A. INC.
                FAILURE TO WARN PERSONAL INJURIES

       282.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       283.    As a direct and proximate result of the lack of adequate directions for the use of and

warnings about the dangers of the paraquat manufactured, distributed and sold by Chevron U.S.A.

Inc., their corporate predecessors, and others with whom they acted in concert, Plaintiff Robert




                                                 55
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 56 of 61 Page ID #56




Henderson developed PD; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.


                      XV. TENTH CAUSE OF ACTION
 PLAINTIFF ROBERT HENDERDON AGAINST DEFENDANT CHEVRON U.S.A. INC.
                          NEGLIGENCE

       284.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       285.    As a direct and proximate result of the negligence of Chevron U.S.A. Inc., their

corporate predecessors, and others with whom they acted in concert, Plaintiff Robert Henderson

developed PD; has suffered severe and permanent physical pain, mental anguish, and disability, and

will continue to do so for the remainder of his life; has suffered the loss of a normal life and will

continue to do so for the remainder of his life; has lost income that he otherwise would have earned

and will continue to do so for the remainder of his life; and has incurred reasonable expenses for

necessary medical treatment and will continue to do so for the remainder of his life.

                    XVI. ELEVENTH CAUSE OF ACTION
 PLAINTIFF ROBERT HENDERSON AGAINST DEFENDANT CHEVRON U.S.A. INC.
                PUBLIC NUISANCE PERSONAL INJURIES

       286.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       287.    As a direct and proximate result of the public nuisance created by Chevron, U.S.A.

Inc., their corporate predecessors, and others with whom they acted in concert, Defendants




                                                  56
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 57 of 61 Page ID #57




interfered with and caused damages to Plaintiff Robert Henderson in his rights to a healthful

environment such as to offend public morals, by causing Plaintiff to develop PD Plaintiff Robert

Henderson developed PD; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

                    XVII. TWELVTH CAUSE OF ACTION
 PLAINTIFF ROBERT HENDERSON AGAINST DEFENDANT CHEVRON U.S.A. INC.
       NEW YORK DECEPTIVE PRACTICE ACT - PERSONAL INJURIES

       288.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of

this Complaint.

       289.    As a direct and proximate result of the violations of the New York Deceptive

Practices Act, N.Y. Gen. Bus. Law § 349 by Chevron U.S.A. Inc., their corporate predecessors, and

others with whom they acted in concert, Plaintiff Robert Henderson developed PD; has suffered

severe and permanent physical pain, mental anguish, and disability, and will continue to do so for

the remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

                   XVIII. THIRTEENTH CAUSE OF ACTION
PLAINTIFF ROBERT HENDERSON AGAINST DEFENDANTS CHEVRON U.S.A. INC.
        BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                          PERSONAL INJURIES

       290.    Plaintiff Robert Henderson incorporates by reference the foregoing paragraphs of




                                                  57
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 58 of 61 Page ID #58




this Complaint.

       291.      As a direct and proximate result of the breaches of the implied warranty of

merchantability by Chevron U.S.A. Inc., their corporate predecessors, and others with whom they

acted in concert, Plaintiff Robert Henderson developed PD; has suffered severe and permanent

physical pain, mental anguish, and disability, and will continue to do so for the remainder of his

life; has suffered the loss of a normal life and will continue to do so for the remainder of his life;

has lost income that he otherwise would have earned and will continue to do so for the remainder

of his life; and has incurred reasonable expenses for necessary medical treatment and will continue

to do so for the remainder of his life.

         XIX. FOURTEENTH CAUSE OF ACTION PLAINTIFF KAY HENDERSON
                     AGAINST DEFENDANT CHEVRON U.S.A. INC.
                           LOSS OF CONSORTIUM

       292.      Plaintiff Kay Henderson, incorporates by reference all prior paragraphs of this

Complaint as if fully set forth herein and further alleges as follows:

       293.       At all relevant times alleged herein, the Plaintiffs were married and continue

to be married.

       294.      As a result of the wrongful and negligent acts of the Defendants in proximately

causing Plaintiff Robert Henderson’s injuries, including but not limited to Parkinson’s

disease, Plaintiff Kay Henderson has been deprived of the services, society, companionship

and consortium of her husband and has been required to care for him and to expend funds for

his medical care and treatment.

       295.      As a direct and proximate result of the wrongful and negligent acts of the

Defendants in proximately causing Plaintiff Robert Henderson’s injuries, including but not

limited to Parkinson’s disease, Plaintiff Kay Henderson has suffered and will continue to




                                                  58
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 59 of 61 Page ID #59




suffer in the future, loss of consortium, loss of support and services, loss of love,

companionship, affection, society, sexual relations, and other damages allowed under the laws

of New York.

        296.   As a direct and proximate result of wrongful and negligent acts of the

Defendants in proximately causing Plaintiff Robert Henderson’s injuries, Plaintiff Kay

Henderson seeks damages for recovery of her loss of consortium, loss of support and services,

loss of love, companionship, affection, society, sexual relations, among other damages and

other damages allowed under the laws of New York.

                                           XX.     DAMAGES

        297.   Plaintiffs incorporate herein by reference, as though fully set forth at length, each

and every allegation and statement contained in the foregoing paragraphs.

        298.   As a direct and proximate result of Defendants’ tortious conduct and breach of

duties as set forth herein, Plaintiffs are entitled to be compensated for their damages and seeks all

damages allowed under common law and the statutory laws alleged herein.

        299.   As a direct and proximate result of Defendants’ tortious conduct and breach of

duties as set forth herein, Plaintiffs are entitled to be compensated for their damages under the New

York Deceptive Practices Act, N.Y. Gen. Bus. Law § 349, including but not limited to treble

damages associated with Defendants willful and/or knowingly conduct alleged herein.

        300.   As a direct and proximate result of Defendants’ tortious conduct and breach of

duties as set forth herein, Plaintiffs are entitled to be compensated for their damages under the New

York Deceptive Practices Act, N.Y. Gen. Bus. Law § 349, including but not limited to attorneys’

fees.




                                                 59
 Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 60 of 61 Page ID #60




        301.    As a direct, legal, and proximate result of the culpability and fault of Defendants,

be such fault through strict liability, negligence or otherwise, Plaintiff Kay Henderson, the lawful

wife of Plaintiff Robert Henderson, suffered the loss of consortium, loss of support, services, love,

companionship, affection, society, intimate relations, and other elements of consortium, all to her

general damage in an amount in excess of the jurisdictional minimum of this Court.

        302.    Defendants are liable for punitive and/or exemplary damages under choice of law

principles. Defendants acted with willful disregard of the rights of the Plaintiffs and the public.

Defendants’ conduct was outrageous and reckless toward the safety of the Plaintiffs and the public.

        303.    Plaintiffs further reserve and hereby claim all other rights and remedies arising

from the Plaintiffs’ injuries.

        304.    All of the above damages are in an amount which will be proved at trial.

                                      XXI. PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them as

hereinafter set forth.

        305.    As a result of the foregoing, Plaintiffs respectfully request that this Court enter

judgment in their favor and against Defendants, jointly and severally, for compensatory damages,

costs, pre- and post-judgment interest, and attorneys’ fees, severally for punitive damages, and for

such further relief to which they may show themselves to be entitled.


                                  XXII. DEMAND FOR JURY TRIAL

                Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs respectfully demand a jury trial on all

issues triable by jury.

Dated: June 18. 2021                           Respectfully Submitted,

                                               /s/ Kristine K. Kraft




                                                  60
Case 3:21-pq-00636-NJR Document 1 Filed 06/18/21 Page 61 of 61 Page ID #61




                                 Kristine K. Kraft, IL 6208286
                                 Elizabeth Wilkins, IL 6295548
                                 SCHLICHTER BOGARD & DENTON, LLP
                                 100 South 4th Street, Suite 1200
                                 Saint Louis, MO 63102
                                 Ph: 314-621-6115
                                 F: 314-621-1365
                                 E: kkraft@uselaws.com
                                 E: bwilkins@uselaws.com




                                    61
